Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 
Claims 1-6 and 8-20 are rejected under 35 U.S.C. 102(a)(2) as being Anticipated by Petrov (SU 1712286 A1).
Regarding Claim 1, Petrov Discloses: 
a method of separating blanks (2 & 3) comprising:
grasping a first blank (2 & Fig. 1) [Page 1 Lines 3-4];
moving the first blank away from a plurality of blanks, wherein at least one additional blank (3) from the plurality of blanks is adhered to the first blank to form a sub-stack of blanks (Fig. 1) [Page 1 Lines 3-4]; and
applying at least one impulse electrically generated force (EGF) to within the sub stack and separates the at least one additional blank from the first blank [Page 1 Lines 1-4].
Regarding Claim 2, Petrov Discloses: 
the first blank is grasped by a device (1) with a force F1, and the impulse EGF is less than the force F1 [Page 2 Lines 35-43].
Regarding Claim 3, Petrov Discloses: 
the at least one impulse EGF is applied to separate the at least one additional blank from the first blank by passing a pulse of current through an EGF generator positioned adjacent the first blank and inducing an EGF within the sub-stack of blanks (Fig. 1) [Page 1 Lines 1-6 & Page 2 Lines 35-43].
Regarding Claim 4, Petrov Discloses: 
the EGF generator comprises a coil (4) [Page 1 Line 4] positioned adjacent the first blank (Fig. 1).
Regarding Claim 5, Petrov Discloses: 
the at least one impulse EGF applied to separate the at least one additional blank from the first blank is a sequence of impulse EGFs separating the at least one additional blank from the first blank [Page 1 Lines 1-6 & Page 2 Lines 35-43].
Regarding Claim 6, Petrov Discloses: 
the sequence of impulse EGFs are generated by passing a sequence of current pulses through an EGF generator positioned adjacent the first blank [Page 1 Lines 1-6 & Page 2 Lines 35-43] (Fig. 1).
Regarding Claim 8, Petrov Discloses: 
the sequence of impulse EGFs are generated by a plurality of impulse EGF generators (Fig. 1) spaced apart from each other and positioned adjacent the first blank (Fig. 1) [Page 1 Lines 11-13 & Page 2 Lines 26-27].
Regarding Claim 9, Petrov Discloses: 
the plurality of impulse EGF generators are activated in a sequence to apply the sequence of impulse EGFs to separate the at least one additional blank from the first blank [Page 1 Lines 1-6 & Page 2 Lines 35-43].
Regarding Claim 10, Petrov discloses:
the plurality of impulse EGF generators are disposed along edges of the first blank [Page 1 Lines 11-13 & Page 2 Lines 26-27].
Regarding Claim 11, Petrov Discloses: 
the plurality of impulse EGF generators are disposed in a matrix across the first blank (Fig. 1) [Page 1 Lines 1-6 & Page 2 Lines 35-43].
Regarding Claim 12, Petrov Discloses: 
the at least one impulse EGF is created by flowing a current through an EGF generator coupled to movement of a device that grasps the first blank [Page 1 Lines 1-6 & Page 2 Lines 35-43] (Fig. 1).
Regarding Claim 13, Petrov Discloses: 
the at least one impulse EGF is created by flowing a current through an EGF generator disposed proximate a device that grasps the first blank [Page 1 Lines 1-6 & Page 1 Lines 11-13 & Page 2 Lines 26-27 & Page 2 Lines 35-43] (Fig. 1).
Regarding Claim 14, Petrov Discloses: 
the at least one impulse EGF is applied by an impulse EGF generator that does not contact the blanks [Page 1 Lines 1-6 & Page 1 Lines 11-13 & Page 2 Lines 26-27 & Page 2 Lines 35-43] (Fig. 1).
Regarding Claim 15, Petrov Discloses: 
Detecting the at least one additional blank adhered to the first blank with a double blank sensor before applying the at least one impulse EGF [Page 2 Lines 28-29].
Regarding Claim 16, Petrov Discloses: 
a method of separating blanks (2 & 3) comprising:
grasping a first blank (2 & Fig. 1) [Page 1 Lines 3-4];
moving the first blank away from a plurality of blanks, wherein at least one additional blank (3) from the plurality of blanks is adhered to the first blank to form a sub-stack of blanks separated from a remaining plurality of blanks (Fig. 1) [Page 1 Lines 3-4]; and
detecting the at least one additional blank adhered to the first blank with a double blank sensor [Page 2 Lines 28-29];
passing current through at least one electrically generated force (EGF) generator positioned adjacent the first blank [Page 1 Lines 1-4] (Fig. 1), 
Regarding Claim 17, Petrov Discloses: 
the at least one impulse EGF is a sequence of impulse EGFs separating the at least one additional blank from the first blank [Page 1 Lines 1-6 & Page 2 Lines 35-43].
Regarding Claim 18, Petrov Discloses: 
the at least one EGF generator is a plurality of EGF generators selected from the group consisting of a plurality of impulse EGF generators disposed along edges of the first blank and a plurality of impulse EGF generators disposed in a matrix across the first blank (Fig. 1) [Page 1 Lines 1-6 & Page 1 Lines 11-13 & Page 2 Lines 26-27 & Page 2 Lines 35-43].
Regarding Claim 19, Petrov Discloses: 
a method of separating blanks (2 & 3) comprising:
grasping a first blank (2) with a force F1 (Fig. 1) [Page 1 Lines 3-4 & Page 2 Lines 35-43];
moving the first blank away from a plurality of blanks, wherein at least one additional blank from the plurality of blanks is adhered to the first blank to form a sub- stack of blanks separated from a remaining plurality of blanks (Fig. 1) [Page 1 Lines 3-4]; and
generating at least one impulse electrically generated force (EGF) within the sub-stack of blanks by at least one EGF generator positioned adjacent the first blank, wherein the impulse EGF is less than the force F1 and separates the at least one additional blank from the first blank [Abstract & 0006 & 0007 & 0016 & 0019 & 0026 & 0033].
Regarding Claim 20, Petrov Discloses: 
the at least one impulse EGF is a plurality of impulse EGFs generated by a plurality of EGF generators spaced apart from each other and positioned adjacent the first blank (Fig. 1) [Page 1 Lines 1-6 & Page 1 Lines 11-13 & Page 2 Lines 26-27 & Page 2 Lines 35-43].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Petrov (SU 1712286 A1) as applied to Claim 6 above, further in view of Golovashchenko et al. (US 20180105373 A1).
Regarding Claim 7, Petrov does not teach:
a current magnitude in the sequence of current pulses is selected from the group consisting of a current magnitude that increases over a time period, a current magnitude that decreases over a time period, and a current magnitude that is modulated over a time period.
Golovashchenko teaches: 
a current magnitude in the sequence of current pulses is selected from the group consisting of a current magnitude that increases over a time period, a current magnitude that decreases over a time period, and a current magnitude that is modulated over a time period (Fig. 5A & Fig. 5B) [0026].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the destacking method utilizing an EGF to separate additional blanks adhered to the first blank after the first blank has been removed from the stack during the destacking process taught by Petrov with the destacking method utilizing an EGF to separate additional blanks adhered to the first blank during the destacking process utilizing a charge storage device to provide to supply current to the EGF taught by Golovashchenko in order to provide in order to provide a current to the EGF device without that avoids a voltage drop in the system due to the load of the EGF and provide a faster discharge of the pulse to the EGF.
Response to Arguments
Applicant’s arguments with respect to Claims 1-20 have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDAN P TIGHE whose telephone number is 571-272-4872. The Examiner can normally be reached on Monday-Thursday, 7:00-5:30 EST
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAUL RODRIGUEZ can be reached on 571-272-7097.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRENDAN P TIGHE/Examiner, Art Unit 3652                                                                                                                                                                                                       
/SAUL RODRIGUEZ/Supervisory Patent Examiner, Art Unit 3652